Citation Nr: 0317086	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chondromalacia patella of the knees, from 
October 6, 1997 to September 10, 1998.

2.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the right knee from 
September 11, 1998.

3.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the left knee from 
September 11, 1998.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tendonitis of the wrists, from October 6, 
1997 to September 10, 1998.

5.  Entitlement to a disability evaluation in excess of 10 
percent for tendonitis of the right wrist from September 11, 
1998.

6.  Entitlement to a disability evaluation in excess of 10 
percent for tendonitis of the left wrist from September 11, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) which granted the veteran 
service connection for her right and left knee disorders and 
her right and left wrist disorders.  A 10 percent disability 
evaluation was originally assigned for the bilateral knees 
and the bilateral wrists, but was increased to a 10 percent 
disability evaluation for each knee and each wrist, effective 
September 1998.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's right and left knee disorders, since 
October 6, 1997, have been characterized by subjective 
complaints of pain; the objective medical evidence reflects 
bilateral range of motion from approximately zero (0) degrees 
extension to 130-135 degrees flexion; the knee disabilities 
are not productive of ankylosis, recurrent subluxation or 
lateral instability, removed or dislocated semilunar 
cartilage, or malunion of the tibia and fibula. 

3.  Since October 6, 1997, the veteran's right and left wrist 
disorders have been characterized by subjective complaints of 
pain; the objective medical evidence reflects dorsiflexion to 
at least 65 degrees and palmar flexion to at least 55 
degrees; the wrist disabilities are not productive of 
ankylosis.  


CONCLUSIONS OF LAW

1.  From October 6, 1997 to September 10 1998, the criteria 
for an initial disability evaluation of 10 percent for 
chondromalacia patella of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260-
5261 (2002).

2.  From October 6, 1997 to September 10, 1998, the criteria 
for an initial disability evaluation of 10 percent for 
chondromalacia patella of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260-
5261 (2002).

3.  Since September 11, 1998, the criteria for a disability 
evaluation in excess of 10 percent for chondromalacia patella 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.655, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260-5261 (2002).

4.  Since September 11, 1998, the criteria for a disability 
evaluation in excess of 10 percent for chondromalacia patella 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.655, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260-5261 (2002).

5.  From October 6, 1997 to September 10, 1998, the criteria 
for an initial disability evaluation of 10 percent for 
tendonitis of the right wrist have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5214-5215 (2002).

6.  From October 6, 1997 to September 10, 1998, the criteria 
for an initial disability evaluation of 10 percent for 
tendonitis of the left wrist have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5214-5215 (2002).

7.  Since September 11, 1998, the criteria for a disability 
evaluation in excess of 10 percent for tendonitis of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.655, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003, 5024, 5214-5215 (2002).

8.  Since September 11, 1998, the criteria for an initial 
evaluation in excess of 10 percent for tendonitis of the left 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5214-5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current 10 percent 
disability evaluations assigned for her right and left knee 
disabilities do not accurately reflect the severity of those 
disabilities.  In addition, the veteran asserts that the 
current 10 percent disability evaluations assigned for her 
right and left wrist disorders also fail to reflect the 
severity of those disorders.  Specifically, the veteran 
asserts that the current rating for each knee and wrist is 
too low because she experiences pain, numbness, and weakness.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete her claims.  The rating decisions, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified her of the evidence considered, the pertinent laws 
and regulations, and the reason that her claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
granting an increased disability evaluation for her right and 
left knee disorders and her right and left wrist disorders, 
as well as provided a detailed explanation of why increased 
disability evaluations were not granted.  In addition, the 
statement of the case and the supplemental statements of the 
case included the criteria for granting increased ratings, as 
well as other regulations pertaining to her claims.  
Similarly, the December 2002 supplemental statement of the 
case notified the veteran of the provisions of the VCAA, the 
kind of information needed from her, and what she could do to 
help her claims, as well as the VA's responsibilities in 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded several VA examinations in 
connection with her requests for increased disability 
evaluations.  Further, the veteran was provided the 
opportunity to submit additional medical evidence.  The 
veteran and her representative have not informed the Board of 
any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of a 10 percent 
disability evaluation for the veteran's bilateral knee and 
wrist disorders.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was granted service connection for 
chondromalacia of both knees and tendonitis of both wrists in 
a May 1998 rating decision.  A 10 percent disability 
evaluation was assigned for both the veteran's bilateral 
chondromalacia and the veteran's bilateral tendonitis, 
effective October 6, 1997.  Service connection was granted 
for the veteran's knees on the basis of a report by the 
veteran of an injury to the knees during a truck accident in 
service and service medical records that showed an injury to 
the right knee from a fall during the veteran's service.  
Service connection for the veteran's wrists was granted on 
the basis that the veteran had symptoms of carpal tunnel 
syndrome in 1991, injured her left hand in a 1992 fall, and 
on the basis that the veteran reported an injury to her 
wrists during a truck accident in 1991.  The veteran filed a 
notice of disagreement in June 1998 and a statement of the 
case was issued in November 1998.  The veteran perfected her 
appeal in February 1999.

In March 1999, following an additional VA examination, the RO 
issued another rating decision, discontinuing the 10 percent 
disability evaluations for the veteran's bilateral 
chondromalacia of the knees and bilateral tendonitis of the 
wrists, effective September 10, 1998.  The rating decision 
also granted 10 percent disability evaluations for each of 
the veteran's knees and for each of the veteran's wrists, 
effective September 11, 1998.  A supplemental statement of 
the case was also issued.  Following additional VA 
examinations and the receipt of additional medical evidence, 
a rating decision and a supplemental statement of the case 
were issued in December 2002, wherein the RO continued the 
veteran's disability evaluations.  As the 10 percent 
disability evaluations assigned during the course of the 
veteran's appeal are less than the maximum percentage rating 
available under the applicable Diagnostic Code, the veteran's 
claims for increased evaluations remain valid on appeal.  See 
Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The pertinent evidence of record consists of VA medical 
records, private medical records, and VA examination reports.

A September 1997 VA treatment note shows that the veteran 
complained of throbbing right knee pain.  VA radiology 
reports dated September 1997 show that an x-ray of the right 
knee was negative for evidence of a bony trauma or other 
abnormality.
 
The veteran was first afforded a VA examination in connection 
with her claims in November 1997.  According to the 
examination report, the veteran complained of increased knee 
pain, mild swelling, and some crepitation in her knees since 
a motor vehicle accident in 1991.  She also complained that 
her knees were worse when she sat in one position for 
prolonged periods, or after climbing stairs, kneeling, and 
overuse.  The veteran further complained of morning stiffness 
and decreased strength in her hands, which improved with use.  
The veteran reported that her knee pain was alleviated with 
rest, partial flexion, and anti-inflammatory medication.  
Physical examination of her knees was negative for effusion 
or laxity, but there was tenderness in the peripatellar area.  
Range of motion was from zero (0) to 130 degrees bilaterally.  
Examination of her wrists was negative for swelling.  There 
was tenderness over her ulnar styloid processes.  Range of 
motion was dorsiflexion to 75 degrees, palmar flexion to 90 
degrees, radial deviation to 50 degrees, and ulnar deviation 
to 40 degrees bilaterally.  X-rays of the veteran's knees and 
wrists were negative for any abnormalities.  The assessment 
was patellofemoral syndrome of the knees and chronic 
tendonitis of the wrists with some mild degenerative joint 
disease, as manifested by morning stiffness.

An April 1998 private medical record from Scottsbluff 
Orthopedic Associates indicates that the veteran complained 
of increasing knee pain since a truck accident while serving 
in the military during Operation Desert Storm.  She 
complained of peripatellar knee pain, worse with prolonged 
sitting, running, and squatting, but denied having problems 
with climbing stairs.  She also denied having injections or 
physical therapy for her knees.  The veteran reported that 
she did not work because she was disabled due to a back 
disorder.  Physical examination showed full range of motion 
of her knees, without pain or effusion.  There was tenderness 
along the lateral facet of the patella, with less tenderness 
along the medial facet and lateral joint line.  Her ligaments 
were stable and McMurray's test was negative.  X-rays were 
negative for an abnormality.  The impression was probable 
bilateral chondromalacia, with a possible traumatic onset.

A July 1998 VA treatment note shows a diagnosis of bilateral 
knee pain.

An August 1998 VA medial record from the orthopedic clinic 
indicates that the veteran complained of patellar knee pain, 
worse on the right.  Examination showed normal range of 
motion, with "okay" ligaments.  There was no evidence of 
patellar dislocation or effusion.  The left patellofemoral 
joint had a little crepitation, and was "almost normal."  
The right patellofemoral joint had some increased crepitation 
laterally with some tenderness on the lateral edge of the 
patella. There was evidence of marked bilateral foot 
pronation.  The impression was bilateral patellofemoral pain, 
"probably secondary to her gender and also to her 
significant foot pronation."  A referral to a podiatrist was 
recommended.

An October 1998 letter from P. J. Brown, M.D. of Horizons 
West Medical Center states that the veteran had bilateral 
carpal tunnel syndrome and bilateral severe knee pain and 
tenderness.  Dr. Brown opined that the veteran's back 
disorder, combined with her knee and wrist disorders, would 
cause difficulty finding a job involving "a fair amount of 
physical labor."

The veteran was afforded another VA examination in January 
1999 wherein she reported having tendonitis of her wrists and 
chondromalacia patella of the knees.  She complained of 
soreness of the wrists, particularly at night.  Examination 
of the knees was negative for evidence of chondromalacia, but 
the examiner found pain and tenderness "probably related to 
tendonitis of both knees."  The examiner also opined that 
the veteran "probably [had] partial subluxation of the 
kneecaps secondary to poor quadriceps tone."  Range of 
motion was full, from zero (0) to 145 degrees.

A March 2000 VA medical record states that the veteran 
complained of joint pain in multiple areas, and that she 
reported being involved in a motor vehicle accident while in 
service.  Physical examination showed full range of motion of 
all joints and strong and equal muscle strength.  There was 
no evidence of edema or inflammation of the joints.  The 
impression was arthritic joint pain.

The veteran was most recently afforded a VA examination in 
July 2002.  According to the examination report, the veteran 
complained of problems with her wrists in the morning, 
including numbness of her fingers and pain in the medial 
aspect of the thumb and down to her wrist, usually several 
days per week, worse on the left.  She related that these 
episodes last up to four hours, that she has had minor 
episodes in the afternoon, and that the episodes have 
increased in frequency, severity and, duration.  The veteran 
also complained of worsening of her knees, including morning 
stiffness, daily pain, intermittent crepitation, and 
intermittent swelling.  She related that she received 
cortisone injections, and that they helped to alleviate her 
discomfort.  She also related relief with rest, ice, 
compression, and elevation therapy.  She stated that her knee 
did not lock or "trick", but that it had in the past.  She 
also reported that her symptoms were worse with impact 
sports, going up or down inclines, and with weather changes, 
and that these activities can cause debilitating flare-ups.  
She also stated that her pain was in the superior part of the 
knee, around the patella, and that she had not undergone any 
surgical procedures for her knees.

Physical examination of the wrists showed slight pain along 
the medial side of the thumb and down onto the wrist, 
bilaterally.  Range of motion of the right wrist was 
dorsiflexion to 65 degrees, palmar flexion to 65 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 40 
degrees.  Range of motion of the left wrist was dorsiflexion 
to 70 degrees, palmar flexion to 55 degrees, radial deviation 
to 20 degrees, and ulnar deviation to 45 degrees.  Range of 
motion was unchanged after multiple repetitions.  Physical 
examination of the knees was negative for an obvious bony 
deformity, swelling, joint effusion, or distal edema.  There 
was no joint line tenderness, but there was some slight 
superior peripatellar tenderness bilaterally.  There was no 
ligamentous laxity or muscle atrophy.  Range of motion was 
from zero (0) to 135 degrees, without change after multiple 
repetitions.  Fatigue was not any more "than would be 
present in a normal individual."  The assessments were 
bilateral wrist tendonitis and bilateral chondromalacia.  

July 2002 VA radiology reports indicate that an x-ray of her 
wrists was negative for osseous and soft tissue 
abnormalities.  X-rays of her knees indicates that there was 
a slight lateral subluxation of the tibias with respect to 
the femur bilaterally, consistent with degenerative changes 
and/or chondromalacia.  There was no acute osseous or soft 
tissue abnormality.

I.  Chondromalacia patella of the knees

Presently, the veteran's bilateral knee disability is rated 
as 10 percent disabling for each knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5261.  Under Diagnostic 
Code 5010, traumatic arthritis, substantiated by x-ray 
findings, is to be evaluated under Diagnostic Code 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  

However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

Limitation of motion of the legs is evaluated pursuant to 
Diagnostic Codes 5260 and 5261.  According to Diagnostic Code 
5260, a noncompensable disability evaluation is assigned when 
flexion is limited to 60 degrees and a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted for flexion 
limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261, a noncompensable 
evaluation is for assignment when extension is limited to 5 
degrees and a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted when extension is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is consistent with the currently 
assigned 10 percent disability evaluation for each knee, for 
the entire period since service connection was granted 
effective October 6, 1997, but that a disability evaluation 
in excess of 10 percent for each is not warranted for either 
knee from October 6, 1997 to the present.  The objective 
clinical evidence of record shows that the veteran has, since 
October 6, 1997, consistently shown decreased flexion to 130 
and 135 degrees.  See 38 C.F.R. § 4.71, Plate II (full range 
of motion for the knees is zero (0) to 140 degrees).  While 
the Board acknowledges that flexion to 130 degrees is 
insufficient to warrant even a noncompensable evaluation 
under the applicable Diagnostic Code of 5260, a 10 percent 
disability evaluation per knee is nevertheless appropriate, 
as Diagnostic Code 5003 permits a 10 percent disability 
evaluation where limitation of motion of a major joint, such 
as the knee, is noncompensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

However, although the Board finds that a 10 percent 
disability rating is warranted from October 6, 1997 to 
September 10, 1998 for each knee, the preponderance of the 
evidence is against a rating in excess of 10 percent for each 
knee for that time period or thereafter.   The clinical 
evidence of record does not show that either of the veteran's 
knees has extension limited to 15 degrees or more, so as to 
warrant a 20 percent disability evaluation under Diagnostic 
Code 5261, or flexion limited to 30 degrees or less, so as to 
warrant a 20 percent rating under Diagnostic Code 5260.  
Significantly, as discussed above, the veteran's most recent 
VA examination showed that the veteran had range of motion 
from zero (0) to 135 degrees bilaterally and the previous VA 
examination showed flexion to 130 degrees bilaterally.  See 
38 C.F.R. § 4.71, Plate II (full range of motion for the 
knees is zero (0) to 140 degrees).  Therefore, the veteran's 
symptomatology with respect to range of motion for each knee 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluations.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal periods was the veteran's 
disability more disabling than reflected by the currently 
assigned ratings.

The Board also considered whether the veteran may be entitled 
to a higher rating under related Diagnostic Codes.  With 
regard to the criteria for ankylosis of the knee under 
Diagnostic Code 5256, there is no evidence of ankylosis of 
either the veteran's left or right knee in the present case.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The medical evidence does not show that the 
veteran's knee joints are stiff due to a disease process or 
that the veteran has a fixed deformity of the knees.  

There is also no medical evidence of moderate subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  While the Board acknowledges that the 
January 1999 VA examiner found that the veteran had probable 
partial subluxation of the knees, examination was 
consistently negative for medial instability or laxity of 
either knee.  Strength was determined to be 5 out of 5 
bilaterally.  As such, the Board finds that at most, the 
veteran's knees each warrant no more than a 10 percent rating 
under Diagnostic Code 5257, representing mild knee 
impairment. 

Further, the findings do not warrant an evaluation under 
Diagnostic Codes 5258 or 5259, as there is no evidence of 
removal or dislocation of the semilunar cartilage.  Moreover, 
the evidence does not show that the veteran has malunion of 
the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  As such, the Board does not find that the evidence 
supports a schedular rating in excess of 10 percent per knee.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for left knee 
chondromalacia and right knee chondromalacia, the Board has 
also considered whether the veteran is entitled to a higher 
disability evaluation on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran's bilateral knee disability is symptomatic, and 
she reports pain upon walking and prolonged sitting.  
Nevertheless, the veteran reported that her pain was relieved 
by rest, ice, compression, and elevation, as well as by 
cortisone injections.  Similarly, the VA examiner, in July 
2002, found that the veteran's symptoms did not worsen and 
that her range of motion did not decrease with repetitive 
movement.  Moreover, the Board finds that the current 10 
percent disability evaluation assigned for each knee under 
Diagnostic Codes 5003 and 5260-5261 contemplates the 
veteran's complaints of pain, as well as any limitation of 
motion due to pain.  See 38 C.F.R. § 4.14 (the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Thus, there is no objective indication 
that the veteran's symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of the current 10 percent disability rating for 
each knee.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b).  In this regard, the Board finds that there has 
been no showing by the veteran that her bilateral knee 
disability, standing alone, resulted in a marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In this regard, 
the Board notes that the veteran's bilateral knee disorder 
has not required surgical intervention.  Furthermore, it 
appears that the veteran is unemployed for reasons other than 
her bilateral knee disability.  In April 1998, the veteran 
reported that she did not work because she was disabled from 
a back disorder.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against assignment of initial disability ratings 
in excess of 10 percent for chondromalacia patella of the 
right knee and chondromalacia patella of the left knee, on 
either a schedular or extra-schedular basis.

II.  Tendonitis of the wrists

The veteran's bilateral tendonitis of the wrists is currently 
rated as 10 percent disabling for each wrist by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5024.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2002).

Diagnostic Code 5024 states that an evaluation is to be 
evaluated under Diagnostic Code 5003 for degenerative 
arthritis.  Diagnostic Code 5003, in turn, provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved, in this case Diagnostic Code 5215.  
However, when "the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion. . . ."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned if there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  A 20 
percent rating is warranted when x-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Ibid.  

Under Diagnostic Code 5215, a noncompensable evaluation is 
for assignment when dorsiflexion is greater than 15 degrees 
or palmar flexion is not limited in line with the forearm.  A 
10 percent disability evaluation is warranted where 
dorsiflexion is limited to less than 15 degrees or when 
palmar flexion is limited in line with the forearm.  No 
higher evaluation is available under Diagnostic Code 5215.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

In reviewing the rating criteria for the veteran's bilateral 
tendonitis of the wrists in relation to the evidence for 
consideration, the Board finds that the veteran's disability 
picture is consistent with the currently assigned 10 percent 
disability evaluation for each wrist, for the period since 
service connection was granted effective October 6, 1997, but 
that a disability evaluation in excess of 10 percent is not 
warranted for either wrist from October 6, 1997 to the 
present.  The objective clinical evidence of record shows 
that the veteran has, since October 6, 1997, consistently 
complained of morning stiffness, tenderness, and weakness of 
her wrists.  Likewise, while the Board acknowledges that the 
veteran had full range of motion at her November 1997 VA 
examination, see 38 C.F.R. § 4.71, Plate I (full range of 
motion for the wrist is dorsiflexion to 70 degrees and palmar 
flexion to 80 degrees), which is considered noncompensable 
under Diagnostic Code 5215, the Board points out that 
Diagnostic Code 5003 allows for a 10 percent disability 
evaluation for major joints, such as the wrist, where 
limitation of motion is noncompensable. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

However, although the Board finds that a 10 percent 
disability rating is warranted from October 6, 1997 to 
September 11, 1998 for each wrist, the preponderance of the 
evidence is against a rating in excess of 10 percent for each 
wrist for that time period or thereafter.  There is no 
evidence of ankylosis, the veteran's limitation of motion is 
currently nearly full, in that dorsiflexion was only limited 
to 65 degrees and palmar flexion was only limited to 55 
degrees, and the veteran's range of motion did not decrease 
upon multiple repetitions.  See 38 C.F.R. § 4.3.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the 
Board finds that the veteran's tendonitis of each wrist fits 
within the criteria for the currently assigned 10 percent 
disability evaluations.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal periods was the veteran's 
disability more disabling than reflected by the currently 
assigned ratings.

In reaching this decision, the Board also considered other 
applicable rating criteria, including 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5214.  With regard to the criteria for 
ankylosis of the wrist, there is no evidence of ankylosis of 
the veteran's right wrist.  Ankylosis is the "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)). The medical evidence does not 
show that the veteran has a fixed deformity of the wrists or 
stiffness of the joint due to a disease process of the 
wrists.  As such, the Board does not believe that an 
evaluation in excess of 10 percent under Diagnostic Code 5214 
is warranted.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for tendonitis 
of the right and left wrists, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's bilateral wrist disability is symptomatic, and she 
reports morning stiffness and decreased strength.  
Nonetheless, the veteran reported that her symptoms improved 
with use and the VA examiner, in July 2002, found that the 
veteran's symptoms did not worsen and that her range of 
motion did not decrease with repetitive movement.  Moreover, 
the Board finds that the current 10 percent disability 
evaluation assigned for each wrist under Diagnostic Codes 
5003 and 5215 contemplates the veteran's complaints of pain, 
as well as any limitation of motion due to pain.  See 
38 C.F.R. § 4.14 (the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  As such, there is no objective indication that 
the veteran's symptoms result in any additional functional 
limitation to a degree that would support a rating in excess 
of the current 10 percent disability rating for each wrist. 

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b).  In this regard, the Board finds that there has 
been no showing by the veteran that her bilateral wrist 
disability, standing alone, resulted in a marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In this regard, 
the Board notes that the veteran has not required surgical 
treatment of her wrist disorder.  Additionally, it appears 
that the veteran is unemployed for reasons other than her 
bilateral knee disability.  In April 1998, the veteran 
reported that she was unemployed due to a disabling back 
disorder.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against assignment of initial disability ratings 
in excess of 10 percent for tendonitis of the right wrist and 
tendonitis of the left wrist, on either a schedular or extra-
schedular basis. 




ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 10 percent disability evaluation for 
chondromalacia patella of the right knee is granted for the 
period from October 6, 1997 to September 10, 1998, but an 
evaluation in excess of 10 percent for chondromalacia patella 
of the right knee from September 11, 1998 is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, a 10 percent disability evaluation for 
chondromalacia patella of the left knee is granted for the 
period from October 6, 1997 to September 10, 1998, but an 
evaluation in excess of 10 percent for chondromalacia patella 
of the left knee from September 11, 1998 is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, a 10 percent disability evaluation for 
tendonitis of the right wrist is granted for the period from 
October 6, 1997 to September 10, 1998, but an evaluation in 
excess of 10 percent for tendonitis of the right wrist from 
September 11, 1998 is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, a 10 percent disability evaluation for 
tendonitis of the left wrist is granted for the period from 
October 6, 1997 to September 10, 1998, but an evaluation in 
excess of 10 percent for tendonitis of the left wrist from 
September 11, 1998 is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

